Citation Nr: 1707744	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  12-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of death pension benefits in the amount of $28,127.00.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1951 to February 1959.  He died in March 1996.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request for a waiver of recovery of an overpayment of death pension benefits in the amount of $28,127.00. 


FINDING OF FACT

The overpayment of VA death pension benefits in the amount of $28,127.00 was the result of bad faith on the part of the appellant.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of death pension benefits in the amount of $28,127.00 is precluded by reason of bad faith on the part of the appellant.  38 U.S.C.A. §§ 5302, 6102 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to a claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

Legal Analysis

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.963 (a). 

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301 (a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965 (a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The appellant seeks a waiver of recovery of the debt of $28,127 due to the overpayment of VA death pension benefits.  According to a May 2012 written statement from the appellant, she had no knowledge that she was supposed to report her benefits from the Social Security Administration (SSA) and she is unable to repay the debt. 

Initially, the evidence does not reflect, and the appellant has not alleged, that the debt at issue was invalid.  In fact, her May 2012 statement indicates that she is at fault for not informing VA that she was receiving SSA income; however, she reported that it was due to lack of knowledge, not intent to commit fraud.  Additionally, in the January 2017 Appellate Brief Presentation, the appellant, through her representative, specifically stated that the validity of the debt is not at issue.  Therefore, the debt is deemed valid and the validity of the debt will not be addressed further in this decision. 

After review of the evidence, the Board finds that the overpayment in the amount of $28,127.00 was the result of bad faith on the part of the appellant, which precludes waiver of recovery of the debt.  38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.963 (a), 1.965(b).  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences and results in a loss to the government.  38 C.F.R. § 1.965 (b)(2). 

An August 1996 VA letter (which informed the appellant that she was awarded death pension benefits) notified the appellant that she must report all sources of income to VA.  The letter specifically states that the amount awarded for VA death pension was based upon the appellant's report that she received no income, including no SSA income.  The letter further informed the appellant that she was responsible for informing VA right away if her income changed.  Finally, the letter stated, "[y]our failure to promptly tell VA about income changes may create an overpayment which will have to be repaid."  Additionally, letters dated in February 1999, December 2004, December 2006, November 2007, December 2007, November 2008, and December 2009 indicate that it was VA's understanding that the appellant had zero income.  The letters notified her that she must report any changes to the income noted in the letters.  Further, the December 2004, December 2006, November 2007, December 2007, November 2008 and December 2009 letters specifically stated that the appellant must notify VA if she began receiving SSA income.  

The record reflects that the appellant has been in receipt of SSA disability income since February 2008.  Importantly, the appellant was receiving that SSA disability income while being notified by VA that her countable income was $0.  Moreover, the appellant failed to inform VA of her SSA income until VA independently discovered that she was in receipt of such income.  Because the appellant was informed of the requirement to report all income to VA, including SSA income, and she did not inform VA that she was in receipt of SSA income (or that she had any income whatsoever) when in fact she was receiving such benefits, the Board finds that the creation of the overpayment was the result of bad faith on the part of the appellant.  

As explained further below, the appellant's various written statements also underscore a finding of bad faith in the creation of the overpayment insofar as they suggest that the appellant may have misrepresented to VA the date she began receiving SSA income.  In this regard, in a July 2011 letter, VA informed the appellant that SSA reported that she became entitled to SSA benefits in the amount of $627.00 in February 2008.  The letter explained that VA assumed she was first paid in March 2008 and that such benefits started counting on April 1, 2008.  It was further explained that additional evidence was needed from her; specifically, she was instructed to inform VA if she had received a retroactive SSA payment.  Thereafter, in a November 2011 statement, the appellant indicated that she had begun to receive SSA income in July 2011.  She further indicated that if that put her in an overpayment position, all VA payments should be stopped.  In February 2012, the appellant submitted a financial status report, in which she claimed her only income was VA pension income from the time after the Veteran's death, until July 2011 when she began receiving SSA income.  

In the April 2012 decision denying a waiver of overpayment, it was explained to the appellant that records showed she has been in receipt of SSA benefits since 2008 and that she failed to inform VA of that fact.  Importantly, the appellant's April 2012 and June 2012 written statements in response differ from the above mentioned November 2011 and February 2012 written statements.  Notably, the appellant's April 2012 written statement indicated that although her failure to report the SSA income was her fault, such failure to report was due to lack of knowledge, not an intent to commit fraud.  Further, she reported being financially unable to repay the debt.  Her June 2012 substantive appeal reflected that the debt was created because of her lack of understanding and that she is unable to repay it.  As such, the April 2012 and June 2012 written statements suggest that the debt was created because she did not know she was supposed to inform VA of the SSA income.  (As such, those statements are essentially an admission that she had received SSA income since 2008, as confirmed by the SSA records.)  In contrast, the November 2011 and February 2012 statements indicated that she had not been in receipt of SSA income until July 2011.  (As such, the November 2011 and February 2012 statements imply that she did not fail to inform VA of the additional income.)  The inconsistencies in these statements suggest an initial attempt to mislead VA regarding the date of receipt of SSA income.  As such, they underscore a finding of bad faith on the part of the appellant.  

Because the appellant was informed of the requirement to report all income to VA, including SSA income, and she did not inform VA that she was in receipt of SSA income (or that she had any income whatsoever) when in fact she was receiving such benefits, the Board finds that the creation of the overpayment was the result of bad faith on the part of the appellant.  Therefore, based on the record, waiver of recovery of overpayment for death pension benefits is precluded, and the appeal is denied without consideration as to whether recovery of the overpayment would be against equity and good conscience.


ORDER

Entitlement to a waiver of recovery of death pension overpayment in the amount of $28,127.00 is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


